MONTGOMERY, J.:
This matter was heard before Judge Timberlake in habeas corpus proceedings. The father of *466the child, who was once the husband of the respondent, appears from the findings of fact by his Honor to be a man of character and education, with a good income, and in every way suitable, competent and capable to provide for the child and to give him a liberal education. The mother of the child, who is now married to one C. P. Thompson, also appears from the Judge’s findings to be a woman of high character. His Honor finds, however, as a fact that the present husband of the child’s mother is addicted to the vicious habits of both drinking and gambling, the former to great excess, and concluded that it would not be for the best interests of the child to place him in the same household with the man. The judgment of his Honor awarded the custody of the child to the father. In the judgment certain privileges of visiting the child were allowed to the mother, and certain restrictions put upon the father as to the removal of the child from this State. That part of the judgment which restricts the mother to one year in which to make application to the courts for the transfer of the care and custody of the child from the father to herself, is modified so as to give her that right at any time while the child may be in the jurisdiction of the courts of this State, for the present condition of affairs may not always continue. Upon the surface, his Honor’s ruling may appear to make of the mother a vicarious sacrifice for the sius of another, but its foundation is the law of the land, which, as well as the moral law, often times requires such offerings to be made.
The judgment of his Honor is affirmed in all respects, except as herein modified. Modified and Affirmed.